DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03 March 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-3 and 10-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 13 each require at least an intra-prediction method performed by a decoding device, comprising: deriving an intra-prediction mode for a current block; deriving neighboring samples of the current block; deriving reference samples for a target sample of the current block, among the neighboring samples, based on the intra-prediction mode; deriving weighted values of the reference samples for the target sample; and deriving a prediction sample of the target sample based on the reference samples and the weighted values, wherein the reference samples for the target sample 
The prior arts on record teach the following: an intra-prediction method performed by a decoding device, comprising: deriving an intra-prediction mode for a current block; deriving neighboring samples of the current block; deriving reference samples for a target sample of the current block, among the neighboring samples, based on the intra-prediction mode; deriving weighted values of the reference samples for the target sample; and deriving a prediction sample of the target sample based on the reference samples and the weighted values.
However, none of the prior arts disclose wherein the reference samples for the target sample include a first reference sample being positioned along a prediction direction of the intra-prediction mode based on the target sample, among the neighboring samples, and a second reference sample being positioned along a direction opposite to the prediction direction, wherein the prediction sample of the target sample is derived based on a weighted sum of the first reference sample and the second reference sample, and wherein a first weighted value for the first reference sample and 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426